COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Louise Jowdy v. Hermelinda Rossi, USAA, USAA County Mutual
                          Insurance Company, USAA Casualty Insurance Company

Appellate case number:    01-19-00715-CV

Trial court case number: 2017-43825

Trial court:              80th District Court of Harris County

        Appellant filed a motion for extension on September 8, 2020, requesting a 21-day extension
of time to file appellant’s brief. The Court granted this extension on the same day, noting that no
further extensions would be granted. Later the same day, appellant filed another motion, this time
requesting 30, rather than 21 days. Appellant requested this additional time in part because
documents are missing from the clerk’s record and appellant is attempting to correct that.
        Accordingly, the Court withdraws its ruling of September 8, 2020, granting the 21-day
extension and noting that no further extensions would be granted. Instead, the Court grants
appellant’s latest motion and sets the new deadline for filing the brief as October 15, 2020. No
further extensions will be granted absent a showing of exceptional circumstances.
       It is so ORDERED.

Judge’s signature: ____/s/ Richard Hightower________
                    Acting individually  Acting for the Court


Date: __September 15, 2020___